August 14, 1930. The opinion of the Court was delivered by
Tort action, tried in the Court of Common Pleas for Aiken County, before Hon. M.L. Bonham, presiding Judge, and a jury. Verdict and judgment in favor of the defendant, the respondent here; appeal by the plaintiff.
The appellant alleged that the respondent, engaged in the wholesale bottling business, sold a certain bottle of coca-cola to the Seminole Mills store, a retailer, which the appellant purchased for drinking purposes; that the beverage contained some putrid, poisonous, and unwholesome vegetable or animal matter (most probably a bug of some kind, according to the evidence); that appellant drank a portion of the beverage and was made ill thereby; that the injuries received by him were occasioned through "the negligence and carelessness of defendant (respondent) in manufacturing and bottling *Page 368 
said unwholesome and poisonous coca-cola, and in sealing the same up and selling it for human consumption, without first properly inspecting the same. * * *"
The respondent denied bottling the particular bottle of coca-cola, alleged by the appellant to have contained the poisonous matter therein; and alleged that its beverages were manufactured, bottled, and inspected in a proper manner.
The four exceptions of the appellant relate entirely to the charge of the presiding Judge. The whole charge, with the exception of the instructions as to punitive damages, is sustained by our decision in the case of Tate v. Mauldin, 157 S.C. 392, 154 S.E., 431, the opinion in which is filed along with the opinion in this case. The charge, with the exception of the instructions relating to punitive damages, will be reported. There is no exception by the appellant as to the trial Judge's direction that the jury could not find punitive damages; so that question is not before us.
Upon the authority of the case mentioned, and the authorities cited therein, the judgment below is affirmed.
MESSRS. JUSTICES COTHRAN and STABLER and MR. ACTING ASSOCIATE JUSTICE SMITH concur.
MR. CHIEF JUSTICE WATTS did not participate.